         Case 2:17-cv-04540-WB Document 275 Filed 05/03/21 Page 1 of 1



                     THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA,                               )
                                            )
                       Plaintiff,           )
v.                                          )     Civil Action No. 2:17-cv-04540 (WB)
                                            )
JOSEPH R. BIDEN, in his official            )
capacity as President of the United States, )
et al.,                                     )
                                            )
                                            )
                       Defendants.          )
____________________________________)

                                           ORDER

        AND NOW this 3rd day of May, 2021, the Court, having considered the Federal

Defendants’ motion to stay proceedings in this case, HEREBY GRANTS the motion and

STAYS the case until July 30, 2021. Federal Defendants shall file a status report on or before

July 30, 2021.


                                                  BY THE COURT:




                                                  /S/WENDY BEETLESTONE, J.
                                                  HON. WENDY BEETLESTONE
                                                  United States District Judge
